ICJ_116_ArmedActivities_COD_UGA_2022-02-09_JUD_01_NA_01_FR.txt.                               DÉCLARATION DE M. LE JUGE TOMKA

       La Cour et les conflits armés  Mission de la Cour dans la présente phase de
l’affaire  Montant accordé à titre d’indemnisation ne reflétant pas l’ampleur des dommages subis
par la RDC du fait des graves violations du droit international commises par l’Ouganda.

     Article 56 du Statut de la Cour  Défaut de motivation en ce qui concerne les montants des
indemnités accordées par la Cour.

      Paiement de l’indemnité par versements annuels sur une période de cinq ans  Intérêts
moratoires  Date à partir de laquelle les intérêts moratoires courent  Valeur de l’indemnité
accordée réduite à une peau de chagrin.

       Frais de procédure  Article 64 du Statut de la Cour  Violation par l’Ouganda
d’importantes obligations de droit international  Non-respect par l’Ouganda de l’ordonnance en
indication de mesures conservatoires du 1er juillet 2000  Nécessité pour la RDC de faire valoir ses
droits devant la Cour  Longue période de litige actif  Point de savoir si la Cour aurait dû user
de son pouvoir discrétionnaire pour ordonner à l’Ouganda de supporter les frais raisonnablement
encourus par la RDC pour assurer sa représentation devant la Cour.


       1. Dans l’une de mes opinions, j’ai exprimé l’avis que «[l]a justice est généralement
impuissante à mettre un terme aux guerres» et que les organes judiciaires «ne peuvent en général que
remédier [ex post] aux conséquences juridiques des guerres, à condition toutefois qu’ils aient
compétence pour connaître de l’affaire en question» (Application de la convention pour la prévention
et la répression du crime de génocide (Bosnie-Herzégovine c. Serbie-et-Monténégro), arrêt,
C.I.J. Recueil 2007 (I), opinion individuelle du juge Tomka, p. 312, par. 3).


        2. La Cour n’a pas été en mesure d’empêcher l’immixtion de l’Ouganda dans le conflit armé
sur le territoire de la RDC malgré son ordonnance du 1er juillet 2000 indiquant à l’unanimité certaines
mesures conservatoires. En particulier, la Cour avait ordonné que

      «[l]es deux Parties d[evai]ent, immédiatement, prévenir et s’abstenir de tout acte, et en
      particulier de toute action armée, qui risquerait de porter atteinte aux droits de l’autre
      Partie au regard de tout arrêt que la Cour pourrait rendre en l’affaire, ou qui risquerait
      d’aggraver ou d’étendre le différend porté devant elle ou d’en rendre la solution plus
      difficile» (Activités armées sur le territoire du Congo (République démocratique du
      Congo c. Ouganda), mesures conservatoires, ordonnance du 1er juillet 2000,
      C.I.J. Recueil 2000, p. 129, par. 47, point 1) du dispositif).

La Cour avait par ailleurs ordonné que

      «[l]es deux Parties d[evai]ent, immédiatement, prendre toutes mesures nécessaires pour
      assurer, dans la zone de conflit, le plein respect des droits fondamentaux de l’homme,
      ainsi que des règles applicables du droit humanitaire» (ibid., p. 129, par. 47, point 3) du
      dispositif).


      3. Avant même qu’elle ne détermine sans équivoque que ses «ordonnances indiquant des
mesures conservatoires au titre de l’article 41 [du Statut] ont un caractère obligatoire» (LaGrand
(Allemagne c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2001, p. 506, par. 109), la Cour a dit que

                                                 -2-

      «[l]orsqu[’elle] conclut que la situation exige l’adoption de mesures de ce genre, il
      incombe à chaque partie de prendre sérieusement en considération les indications ainsi
      données et de ne pas fonder sa conduite uniquement sur ce qu’elle croit être ses droits».
      (Activités militaires et paramilitaires au Nicaragua et contre celui-ci
      (Nicaragua c. Etats-Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 144,
      par. 289).


Et de souligner :

             «Il en va particulièrement ainsi dans une situation de conflit armé où aucune
      réparation ne peut effacer les conséquences d’un comportement que la Cour jugerait
      avoir été contraire au droit international.» (Ibid.)


      4. Dans son arrêt sur le fond, rendu le 19 décembre 2005, la Cour a conclu que l’Ouganda

      «1) ... en se livrant à des actions militaires à l’encontre de la République démocratique
      du Congo sur le territoire de celle-ci, en occupant l’Ituri et en soutenant activement, sur
      les plans militaire, logistique, économique et financier, des forces irrégulières qui
      opéraient sur le territoire congolais, a[vait] violé le principe du non-recours à la force
      dans les relations internationales et le principe de non-intervention ;

             ................................................................

      3) ... par le comportement de ses forces armées, qui [avaient] commis des meurtres et
      des actes de torture et autres formes de traitement inhumain à l’encontre de la population
      civile congolaise, [avaient] détruit des villages et des bâtiments civils, [avaient] manqué
      d’établir une distinction entre cibles civiles et cibles militaires et de protéger la
      population civile lors d’affrontements avec d’autres combattants, [avaient] entraîné des
      enfants-soldats, [avaient] incité au conflit ethnique et [avaient] manqué de prendre des
      mesures visant à y mettre un terme, et pour n’avoir pas, en tant que puissance occupante,
      pris de mesures visant à respecter et à faire respecter les droits de l’homme et le droit
      international humanitaire dans le district de l’Ituri, la République de l’Ouganda a[vait]
      violé les obligations lui incombant en vertu du droit international relatif aux droits de
      l’homme et du droit international humanitaire ;

      4) ... par les actes de pillage et d’exploitation des ressources naturelles congolaises
      commis par des membres des forces armées ougandaises sur le territoire de la
      République démocratique du Congo, et par son manquement aux obligations lui
      incombant, en tant que puissance occupante dans le district de l’Ituri, d’empêcher les
      actes de pillage et d’exploitation des ressources naturelles congolaises, la République
      de l’Ouganda a[vait] violé les obligations qui [étaient] les siennes, en vertu du droit
      international, envers la République démocratique du Congo» (Activités armées sur le
      territoire du Congo (République démocratique du Congo c. Ouganda), arrêt,
      C.I.J. Recueil 2005, p. 280-281, par. 345, points 1), 3) et 4) du dispositif).


      5. La Cour a également dit que «l’Ouganda ne s’[était] pas conformé[] à l’ordonnance en
indication de mesures conservatoires rendue par la Cour le 1 er juillet 2000» (ibid., p. 281, par. 345,
point 7) du dispositif).

                                                  -3-

       6. Le non-respect par l’Ouganda de l’ordonnance en indication de mesures conservatoires a
entraîné de lourdes pertes en vies humaines, de graves préjudices corporels, des déplacements de
populations, d’importants dommages matériels ainsi que le pillage et l’exploitation illégale des
ressources naturelles de la RDC.


       7. Il incombait à la Cour, dans la présente phase de l’affaire, de «remédier [ex post] aux
conséquences juridiques» du recours illicite à la force par l’Ouganda et de son intervention illicite en
RDC, ainsi qu’à celles découlant d’autres violations graves des obligations lui incombant en vertu
du droit international mentionnées plus haut. Je doute que la Cour ait complètement réussi à remplir
sa mission. Le montant accordé à titre d’indemnisation, notamment pour les dommages causés aux
personnes et les dommages matériels, ne reflète pas, à mon avis, l’ampleur des dommages subis par
la RDC et sa population pendant près de cinq années d’activités militaires illégales menées par
l’Ouganda. Le montant accordé à titre d’indemnisation ne correspond guère à l’ampleur des
souffrances et des pertes engendrées du fait de la violation, par l’Ouganda, de la règle fondamentale
du droit international interdisant le recours à la force dans les relations internationales et des graves
violations des obligations lui incombant en vertu du droit international humanitaire et du droit
international des droits de l’homme.


       8. En tant que membre de la Cour, je me suis trouvé devant un dilemme. N’étant pas convaincu
que les montants d’indemnité fixés par la Cour effacent, autant que possible, toutes les conséquences
des actes illicites de l’Ouganda, devais-je voter contre le point 1) du dispositif ? Ces montants faisant
en définitive partie du montant global, bien plus important, de l’indemnité que la RDC est
certainement en droit d’attendre pour retrouver la totalité de ce qu’elle a perdu, je n’ai pas cru devoir
voter contre ce point.


       9. Le paragraphe 1 de l’article 56 du Statut oblige la Cour à motiver son arrêt. Les motifs
exposés dans celui-ci devraient permettre au lecteur de saisir le raisonnement par lequel la Cour est
parvenue à ses conclusions. Je doute qu’un lecteur puisse saisir, sur la base des présents motifs,
comment la Cour est parvenue aux indemnités fixées pour chacun des chefs de dommages. Bien
qu’elle n’hésite pas à critiquer les rapports du Secrétaire général de l’Organisation des Nations Unies
sur la mission de l’ONU en République démocratique du Congo ainsi que le rapport présenté par les
experts qu’elle a désignés, notamment en ce qui concerne leurs méthodes, au final la Cour elle-même
n’explicite aucune méthode précise par laquelle elle est parvenue au montant accordé à titre
d’indemnisation, se contentant de répéter qu’

      «elle peut, dans les circonstances très particulières de la présente affaire, adjuger une
      indemnisation sous la forme d’une somme globale, dans la limite des possibilités
      offertes par les éléments de preuve et compte tenu de considérations d’équité» (arrêt,
      paragraphes 166, 181, 193, 206, 225, 258 et 365).

Ces mots récités comme une incantation ne satisfont guère à l’exigence que l’arrêt de la Cour soit
motivé.


        10. J’ai voté contre la décision de la Cour d’ordonner que l’indemnité due par l’Ouganda soit
acquittée en cinq versements sur une période de cinq ans. La Cour a fixé le montant de l’indemnité
au moment de rendre son arrêt en disant que «pour déterminer la somme due au titre de chaque chef
de dommages, elle a tenu compte du passage du temps» (arrêt, paragraphe 401). Pour cette raison,
elle a considéré qu’il n’était pas nécessaire d’accorder des intérêts compensatoires. Lorsqu’elle a fixé
les intérêts moratoires à un taux de 6 %, elle a décidé que ces intérêts courraient à compter du jour
suivant celui où la somme aurait dû être acquittée (arrêt, paragraphe 406). Cette décision, cependant,
ne tient pas compte du fait qu’avec le passage du temps, la valeur réelle de l’indemnité accordée, et

                                                   -4-

de celle restant à acquitter par versements annuels, diminuera sous l’effet de l’inflation et de la baisse
du pouvoir d’achat du dollar des Etats-Unis. En supposant que l’inflation au cours de cette période
de cinq ans sera d’environ 6 % (soit le taux d’intérêt déterminé par la Cour), la valeur réelle de
l’indemnité accordée diminuera considérablement (la perte pouvant s’élever jusqu’à
39 000 000 dollars des Etats-Unis). Bien qu’il eût été loisible à la RDC et à l’Ouganda de convenir
des modalités d’un éventuel paiement échelonné de l’indemnité, la décision de la Cour  qui réduit
la valeur de l’indemnité accordée à une peau de chagrin  n’est pas, à mon avis, équitable envers la
requérante.


       11. A mon grand regret, je ne peux souscrire à la décision de la majorité de rejeter la demande
de la RDC tendant à ce que l’Ouganda rembourse les frais qu’elle a encourus dans le cadre de la
présente affaire. Il est vrai que l’article 64 du Statut de la Cour dispose que «[s]’il n’en est autrement
décidé par la Cour, chaque partie supporte ses frais de procédure». Le Statut donne donc à la Cour le
pouvoir d’ordonner le remboursement des dépens «lorsqu’elle est appelée à le faire, à charge de
procéder à un examen minutieux des circonstances propres à l’espèce» (Certaines activités menées
par le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua) et Construction d’une route
au Costa Rica le long du fleuve San Juan (Nicaragua c. Costa Rica), arrêt, C.I.J. Recueil 2015 (II),
déclaration commune de MM. les juges Tomka et Greenwood, Mme la juge Sebutinde et M. le juge
ad hoc Dugard, p. 754, par. 2). La RDC, victime d’un usage illicite de la force, dont une partie du
territoire a été occupée pendant une longue période et dont la population a souffert, a dû demander
la protection de la Cour et faire valoir ses droits devant elle. Le défendeur a été jugé être en violation
d’importantes obligations de droit international. En outre, la Cour a dit dans son arrêt de 2005 que
l’Ouganda ne s’était pas conformé à l’ordonnance en indication de mesures conservatoires qu’elle
avait rendue le 1er juillet 2000. Lors des négociations sur les réparations, l’Ouganda a d’abord
proposé de verser la somme de 25 500 000 dollars des Etats-Unis, avant de porter son offre à
37 028 368 dollars des Etats-Unis. La RDC n’a eu d’autre choix que de se tourner à nouveau vers la
Cour. La longue période de litige actif de l’affaire devant la Cour entre 1999 et 2005, puis entre 2015
et 2021, a certainement entraîné des frais considérables pour la RDC. Ceux-ci dépassent assurément
de loin le montant réclamé par l’Ouganda dans sa demande reconventionnelle, soit moins d’un
million de dollars des Etats-Unis, la renonciation par lui étant invoquée par la Cour afin de justifier
son refus «de déroger ... à la règle générale» (arrêt, paragraphe 396), et ce, alors même que la RDC
ne contestait pas cette demande dans son contre-mémoire sur les réparations (p. 8, par. 2.03). Tous
ces éléments justifiaient que la Cour fasse droit à la demande. Pourtant, à mon grand regret, la Cour
n’a même pas souhaité recevoir la liste définitive des frais de la RDC après la clôture des débats.


        12. La présente affaire n’a rien d’une affaire ordinaire portant sur un différend en matière de
délimitation maritime ou sur l’interprétation d’un traité, où la Cour fournit un service aux deux
parties. En l’espèce, comme il est dit au point 1) du dispositif de l’arrêt de 2005, l’Ouganda s’est
livré illégalement à des activités militaires à l’encontre de la RDC sur le territoire de celle-ci, a occupé
l’un de ses districts et a soutenu activement, sur les plans militaire, logistique, économique et
financier, des forces irrégulières qui opéraient sur le territoire congolais. La RDC et sa population
ont subi d’importants dommages. S’il y a bien une affaire qui commandait le remboursement des
frais raisonnablement engagés par la requérante pour assurer sa représentation devant la Cour, il
s’agit de l’espèce. Malheureusement, le membre de phrase «[s]’il n’en est autrement décidé par la
Cour» de l’article 64 du Statut reste ici lettre morte.

                                                                  (Signé)      Peter TOMKA.


                                              ___________

